PER CURIAM.
Marvin R. Anderson petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his motion filed under 28 U.S.C. § 2255 (2000). He seeks an order from this court directing the district court to act. Our review of the docket sheet reveals that the district court recently denied his motion. See United States v. Anderson, No. CR-99-239 *671(S.D.W.Va. Dec. 2, 2003). Accordingly, because the district court has recently decided Anderson’s case, we deny the mandamus petition as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED